Citation Nr: 0919405	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-39 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In the decision below, the Board has granted the veteran's 
claim for service connection for bilateral hearing loss, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for bilateral 
hearing loss.  The record clearly demonstrates that the 
Veteran currently has bilateral hearing loss by VA standards.  
In fact, the February 2008 VA audiological examiner rendered 
a diagnosis of bilateral low to high frequency sensorineural 
hearing loss, and the February 2008 audiometric test results 
meet the requirements of a current hearing loss disability 
for the purposes of service connection.  See 38 C.F.R. § 
3.385.  Thus, the remaining questions pertaining to service 
connection are whether the Veteran incurred an injury or 
disease during his period of service and whether his current 
disability is related to such injury or disease.

With regard to whether the Veteran incurred an injury or 
disease during his period of service, the Board notes that 
his service treatment records are negative for any 
complaints, treatment, or diagnosis of bilateral hearing 
loss.  However, the Veteran has argued that he was subject to 
noise exposure during his period of service and that this was 
the injury sustained from which his hearing loss resulted.  
The Veteran's service records confirm that his military 
occupational specialty was as a gunner's mate.  At the 
December 2007 private evaluation, the Veteran stated that he 
had noise exposure as a gunner's mate in the Navy and that he 
did not use hearing protection.  Similarly, at the February 
2008 VA examination, the Veteran stated that he had noise 
exposure in service as a gunner's mate on board a carrier, 
where he was also exposed to aircraft noise.  The Veteran is 
considered competent to relate a history of noise exposure 
during service.  See 38 C.F.R. § 3.159(a)(2).  Accordingly, 
the Board concludes that the Veteran was subject to noise 
exposure during service.

The final issue remaining is whether the Veteran's current 
bilateral hearing loss is related to his noise exposure 
during service.  The Board notes that there are two medical 
opinions associated with the claims file that pertain to the 
etiology of his bilateral hearing loss.  In this regard, the 
Veteran was afforded a VA audiological examination in 
February 2008 to determine the etiology of his bilateral 
hearing loss.  The February 2008 VA audiologist opined that 
hearing loss was less likely as not caused by or the result 
of acoustic trauma during service.  As rationale for this 
opinion, the examiner explained that the Veteran's exposure 
to high risk noise in the military without the use of hearing 
protection involved weapons fire and aircraft on board a 
carrier.  He stated that the experience lasted one and a half 
years.  Other sources of high risk noise included his work 
for a telephone company (not considered excessive noise) and 
some recreational noise exposures (seasonal hunting and 
woodworking).  His present audiogram revealed a configuration 
of hearing loss not consistent with noise exposure acting 
alone.  This pattern is dominated by hearing loss in the low 
and mid frequencies which is not consistent with noise 
exposure affecting the higher frequencies due to cochlear 
(inner ear) damage.  While hearing loss from noise exposure, 
military, occupational and recreational, interacting with the 
normal effects of aging have all contributed to his present 
impairment, the loss of hearing in the low frequency range is 
most consistent with an unidentified medical condition such 
as hereditary hearing loss being the primary agent in the 
findings.  

The Veteran also underwent a private audiological examination 
in December 2007.  The private examiner stated that the 
Veteran had an extensive history of noise exposure in the 
military.  He noted that the Veteran served in the Navy for 
one and a half years beginning in 1944 when he was a gunner's 
mate on a Navy craft.  He also noted that the Veteran did not 
use hearing protection during this daily noise exposure for 
one and a half years.  He stated that the Veteran had no 
other noise exposure history beyond his experiences in the 
Navy.  The Veteran also denied a past history of otitis 
media.  The private examiner diagnosed bilateral moderate 
sensorineural hearing loss, that was at least in part related 
to the Veteran's noise exposure in the military.  The Board 
does observe that the private physician did not review the 
Veteran's claims file; however, as discussed above, the 
Veteran's military noise exposure has been conceded.  As 
such, the private physician did base his opinion on a 
substantiated event.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate, the February 2008 VA examiner's opinion and the 
December 2007 private physician's opinion are of 
approximately equal probative value and persuasiveness.  
Moreover, both the February 2008 VA examiner and the December 
2007 private physician found that acoustic trauma during 
service contributed to the Veteran's current bilateral 
hearing loss.  Therefore, because there is at least an 
approximate balance of positive and negative evidence 
regarding the issue at hand, the Board finds that the 
evidence raises at least a reasonable doubt as to whether the 
Veteran's current hearing loss was incurred in service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

To the extent that there is any reasonable doubt as to the 
relationship of the Veteran's current bilateral hearing loss 
to his military service, that doubt will be resolved in the 
Veteran's favor.  Based on the evidence of record, the Board 
finds that the Veteran's current bilateral hearing loss is 
related to his military service.  Accordingly, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


